          Case 2:20-cv-03245-CDJ Document 3 Filed 07/02/20 Page 1 of 15




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

______________________________
FRANK L. RIZZO MONUMENT :
COMMITTEE,                     :
                               :
                  Plaintiffs,  :
                               :               Civil Action No. 2:20-cv-03245
                               :
                               :
            v.                 :
                               :
CITY OF PHILADELPHIA           :
and                            :
MAYOR JAMES KENNEY             :
                               :
                  Defendants. :
______________________________:

              ORDER TO SHOW CAUSE WITH TEMPORARY RESTRAINS

       AND NOW on this __________ day of _________, 2020, upon consideration of the

Verified Complaint in this matter and the Motion of Plaintiff for Temporary Restraining Order

and Preliminary Injunction (“Motion”);

       IT IS ORDERED that Defendants show cause before this Court on the ___________

day of ____________, 2020 at ____________ A.M./P.M. in Courtroom _______, or as soon

thereafter as counsel can be heard, why a Preliminary Injunction providing the relief sought in

the accompanying Motion should not be entered; and

       IT IS FURTHER ORDERED that Defendants are hereby enjoined from destroying,

altering or otherwise disposing of the Frank Rizzo Statue pending ruling by the Court on

Plaintiff’s request for a preliminary injunction;

       IT IS FURTHER ORDERED that Plaintiff shall cause a copy of this Rule and Special

Injunction Order, along with a copy of the Complaint and the aforesaid Petition and
           Case 2:20-cv-03245-CDJ Document 3 Filed 07/02/20 Page 2 of 15




accompanying papers, to be served upon Defendants at least five (5) days before the day of the

hearing.

                                                    BY THE COURT:

                                                    __________________________
                                                                      , U.S.D.J.




                                               2
            Case 2:20-cv-03245-CDJ Document 3 Filed 07/02/20 Page 3 of 15




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

______________________________
FRANK L. RIZZO MONUMENT :
COMMITTEE,                     :
                               :
                  Plaintiffs,  :
                               :                Civil Action No. 2:20-cv-03245
            v.                 :
                               :
CITY OF PHILADELPHIA           :
and                            :
MAYOR JAMES KENNEY             :
                               :
                  Defendants. :
______________________________:

                                               ORDER

       AND NOW, this _____ day of __________________, 2020 upon consideration of

Plaintiff’s Motion for a Temporary Restraining Order and Preliminary Injunction, it is hereby

ORDERED and DECREED:

       1.       An injunction is necessary to prevent immediate and irreparable harm to Plaintiff

that cannot be adequately compensated by damages;

       2.       Greater injury will result from refusing an injunction than from granting it, and an

injunction will not substantially harm other interested parties in the proceeding;

       3.       A preliminary injunction will properly restore Plaintiff and Defendants to their

status as it existed immediately before the alleged wrongful conduct;

       4.       Plaintiff is likely to prevail on the merits;

       5.       The instant injunction is reasonably suited to abate the offending activity;

       6.       A preliminary injunction will not adversely affect the public interest;

       7.       Plaintiff does not have an adequate remedy at law;

       8.       There is a legal contractual right to which Plaintiff is entitled;
            Case 2:20-cv-03245-CDJ Document 3 Filed 07/02/20 Page 4 of 15




       9.       There is a corresponding duty on the part of the Defendants; and

       10.      Defendants have refused to perform their contractual duty of offering Plaintiff a

reasonable opportunity to recover the Rizzo Statue.

       It is hereby ORDERED the Petition is GRANTED as follows:

       1.       Neither the City of Philadelphia nor Mayor James Kenney shall in anyway alter,

damage, or destroy the Frank Rizzo Statue;

       2.       Defendants shall immediately make the Rizzo Statue’s whereabouts known to the

Plaintiff and make the Statue available for recovery within seven (7) business days of this Order.

                                                             BY THE COURT:

                                                             _____________________________
                                                                               , U.S.D.J.




                                                 2
            Case 2:20-cv-03245-CDJ Document 3 Filed 07/02/20 Page 5 of 15




                       UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
______________________________
FRANK L. RIZZO MONUMENT :
COMMITTEE,                     :
                               :
                  Plaintiffs,  :
                               :  Civil Action No. 2:20-cv-03245
            v.                 :
                               :
CITY OF PHILADELPHIA           :
and                            :
MAYOR JAMES KENNEY             :
                               :
                  Defendants. :
______________________________:

                              PLAINTIFF’S MOTION FOR
                           TEMPORARY RESTRAINING ORDER
                            AND PRELIMINARY INJUNCTION

       Plaintiff, by its undersigned counsel, respectfully petitions this Court for an Order

granting Temporary Restraints pursuant to Fed.R.Civ.P. 65(b) and Preliminary Injunction

pursuant to Fed.R.Civ.P. 65(a), and in support thereof alleges as follows:

       1.       As set forth more fully in the verified Complaint, a copy of which is attached

hereto as Exhibit 1, the Affidavit of Jody Della Barba, attached hereto as Exhibit 2, and the

Affidavit of Frank Rizzo, Jr., attached hereto as Exhibit 3, Defendants have completely

disregarded the Donation and Maintenance Agreement City Contract No. 99-6020 (the

“Agreement”), between the City of Philadelphia and the Frank L. Rizzo Monument Committee

(“Plaintiff” or “Provider”), executed on December 31, 1998, which governs the City’s

obligations to provide Plaintiff a reasonable opportunity to recover the Frank Rizzo Statue which

the City recently removed from its location at the Municipal Services Building.

       2.       On July 1, 2020, Plaintiff filed a verified Complaint in Philadelphia Court of

Common Pleas and caused a copy of the verified Complaint, with exhibits, and a Petition for
             Case 2:20-cv-03245-CDJ Document 3 Filed 07/02/20 Page 6 of 15




Special and Preliminary Injunction with affidavits and exhibits, to be served by hand delivery

upon Defendants.

        3.       Later, on July 1, 2020, Plaintiff filed a Notice of Removal on federal question

grounds.

        4.       Unless a Temporary Restraining Order is issued and Preliminary Injunction is

granted, Plaintiff will suffer immediate and irreparable harm which cannot be compensated by

damages by reason of Defendants:

              a. Completely disregarding Plaintiff’s rights under the Agreement;

              b. Disregarding applicable law that governs the manner in which the Rizzo Statue

                 should have been removed and returned to Plaintiff;

              c. Refusing to comply with the Agreement by offering Plaintiff a reasonable

                 opportunity to recover the Statue once it had been removed from public display;

              d. Refusing to inform Plaintiff of the Statue’s whereabouts and confirming the

                 Statue would not be unilaterally destroyed; and

              e. Damaging or destroying the Statue, intentionally during its removal or by way of

                 purposely neglecting it by leaving the Statue in an open flatbed truck in an

                 unknown location.

        5.       Plaintiff has no adequate remedy at law.

        6.       Defendants will not suffer any appreciable injury if this Motion is granted because

the status quo will be restored, and Defendants will merely be restrained from continuing to

disregard the Agreement and law.

        7.       Defendants’ wrongful conduct is actionable; the rights of Plaintiff are clear; and

Plaintiff is likely to succeed on the merits of its claim.
            Case 2:20-cv-03245-CDJ Document 3 Filed 07/02/20 Page 7 of 15




          WHEREFORE, Plaintiff respectfully prays that this Honorable Court enter a Temporary

Restraining Order, and after a hearing thereon, a Preliminary Injunction in the forms attached

hereto.

                                                    Respectfully submitted,

                                                    BOCHETTO & LENTZ, P.C.

                                                    /s/ George Bochetto
Dated: July 2, 2020                          By:    ______________________
                                                    George Bochetto, Esquire
                                                    Attorney I.D. #27783
                                                    1524 Locust Street
                                                    Philadelphia, PA 19102
                                                    215.735.3900
                                                    gbochetto@bochettoandlentz.com
                                                           Attorney for Plaintiff
         Case 2:20-cv-03245-CDJ Document 3 Filed 07/02/20 Page 8 of 15




                       UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
______________________________
FRANK L. RIZZO MONUMENT :
COMMITTEE,                     :
                               :
                  Plaintiffs,  :
                               :  Civil Action No. 2:20-cv-03245
            v.                 :
                               :
CITY OF PHILADELPHIA           :
and                            :
MAYOR JAMES KENNEY             :
                               :
                  Defendants. :
______________________________:

                         PLAINTIFF’S MEMORANDUM OF LAW
                      IN SUPPORT OF MOTION FOR TEMPORARY
                 RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       Plaintiff, the Frank L. Rizzo Monument Committee, by and through undersigned counsel,

Bochetto & Lentz, P.C., respectfully submits this Memorandum of Law in Support of Plaintiff’s

Motion for Temporary Restraining Order and Preliminary Injunction pursuant to Fed.R.Civ.P.

65(a) and (b):

                              MATTER BEFORE THE COURT

        Defendants have removed the statue of former Mayor Frank L. Rizzo (“Rizzo Statue” or

“Statue”) from the steps of the Municipal Services Building at 1401 John F. Kennedy Boulevard

in Philadelphia. The removal of the Statue was not conducted in accordance with the

requirements set forth by the Philadelphia Art Commission regulations. Now, Defendants refuse

to follow the Donation and Maintenance Agreement (the “Agreement”) that stipulates the Frank

L. Rizzo Monument Committee (“Plaintiff” or “Provider”) should be offered a reasonable

opportunity to recover the Statue once it has been removed from public display.
             Case 2:20-cv-03245-CDJ Document 3 Filed 07/02/20 Page 9 of 15




        On June 15, 2020, Plaintiff sent a demand letter to Defendants requesting compliance

with the Agreement. In response, the City stated that it does not intend to abide by the

Agreement, but rather, the only plans the City has with regard to the Statue’s future is to

“maintain it in its current, secured location, consistent with the final paragraph of the Mayor’s

Order,” which is at odds with the Agreement. See Donation and Maintenance Agreement ¶ 7,

attached as “Exhibit A” to verified Complaint; see also June 15th letter, attached as “Exhibit B”

to verified Complaint; see also June 24th response, attached as “Exhibit C” to verified

Complaint.

        Accordingly, this action is brought to compel the Defendants to act in accordance with all

applicable law and the Agreement, which is necessary to prevent immediate and irreparable harm

to Plaintiff. If injunctive relief is not granted, Plaintiff will incur significant harm since the

unique sculpture of Frank L. Rizzo, which has immense sentimental value to Plaintiff, may be

neglected, damaged or destroyed – a wrong that cannot be adequately compensated by damages.

                                    QUESTION PRESENTED

        i.       Whether this Court shall grant a temporary restraining order enjoining the
                 Defendants from intentionally damaging or destroying the Statue and, after a
                 hearing, grant a preliminary injunction requiring that Defendants offer Plaintiff a
                 reasonable opportunity to recover the Statue?

Suggested Answer: Yes.

                                   FACTUAL BACKGROUND

        The terms and conditions for the maintenance and disposition of the Rizzo Statute are

governed by the Donation and Maintenance Agreement, City Contract No. 99-6020 (the

“Agreement”), between the City of Philadelphia and the Frank L. Rizzo Monument Committee,

executed on December 31, 1998. A true and correct copy of the Agreement is attached as

Exhibit “A” to the verified Complaint.



                                                   2
            Case 2:20-cv-03245-CDJ Document 3 Filed 07/02/20 Page 10 of 15




       On June 2, 2020, Mayor Kenney signed an Executive Order unilaterally authorizing the

removal of the Rizzo Statue. Then, on June 3, 2020, the Statue was removed under cover of night,

with no process or input from the public or approval from the Philadelphia Art Commission, as

required by § 4-606(1)(e) of the Philadelphia Home Rule Charter.

       The Philadelphia Home Rule Charter specifically requires the Art Commission to

“[a]pprove the removal, relocation, or alteration of any existing work of art in the possession of

the City.” Id. Nonetheless, the Rizzo Statue was removed and possibly damaged or destroyed in

the process.

       On June 15, 2020, Plaintiff sent a letter inquiring about the Statue’s condition and

whereabouts. A true and correct copy of the June 15, 2020 Letter is attached as Exhibit “B.” In

response to Plaintiff’s inquiry about the Statue’s condition and whereabouts, the City sent a

vague letter to Plaintiff’s counsel that failed to provide Plaintiff with any substantive information

about the Statue. See June 24th response, attached hereto as “Exhibit C.”

       Through this action, Plaintiff is seeking equitable relief in the nature of a Special and

Preliminary Injunction. The basis for Plaintiffs’ requested relief arises from the Agreement,

which contains specific provisions mandating the City allow Plaintiff the opportunity to recover

the Statue before the City destroys or otherwise disposes of it.

                                      LEGAL ARGUMENT

       I.       A temporary restraining order and plreminary injunction should be granted
                because it will prevent immediate and irreparable harm to Plaintiff and any
                harm to the Statue cannot be compensated by damages.

       Plaintiff is entitled to a temporary restraining order and preliminary injunction that

preserves the status quo by enjoining the City of Philadelphia from intentionally damaging or

destroying the Statue and from acting contrary to the Agreement and all applicable law. Pursuant




                                                  3
             Case 2:20-cv-03245-CDJ Document 3 Filed 07/02/20 Page 11 of 15




to Paragraph 7 of the Agreement, “the City agrees that it will not intentionally damage, alter,

modify or change . . . the Work without prior written notice to the Provider.” Exhibit A,

Donation and Maintenance Agreement ¶ 7, Contract No. 99-6020 (Dec. 31, 1998).

        The Agreement further provides that, so long as immediate destruction of the Statue is

not necessary to protect the “health, safety or welfare of the public,” or destruction of the Statue

is not necessary by reason of a violation of federal, Commonwealth or local law, “the City shall

provide the Provider at least six (6) months prior written notice before the Work [may be]

destroyed by the City and shall afford the Provider the opportunity to recover the Work.” Id. at

¶¶ 7(b)-7(c).

        Notably, the Agreement also states: “Except as set forth under Subparagraph 7c.

above, if the City shall at any time decide … (ii) to dispose of the Work, it shall give notice

to the Provider and offer the Provider a reasonable opportunity to recover the Work.” Id.

at ¶ 7(f).

        The Rizzo Statue has been removed from public display and is now in an unknown

location. The Statue’s immediate destruction is not necessary to protect the health, safety or

welfare of the public as stipulated by Subparagraph 7(c) of the Agreement. The City must

therefore allow the Provider “a reasonable opportunity to recover the Work.” Id.

        On June 15, 2020, Plaintiff reminded Defendants of their obligations under the

Agreement. See Ex. B, June 15th letter. On June 25, 2020, Defendants responded to the June

15th letter, denying Plaintiff’s reasonable request for information and further failed to give

Plaintiff any assurances that the Statue would not be destroyed. See Ex. C, June 24th response.

        Of particular relevance to this action is the City’s statements that “the Statue . . . is not

available for inspection now or in the immediate future” and “[t]he City currently has no plans




                                                   4
         Case 2:20-cv-03245-CDJ Document 3 Filed 07/02/20 Page 12 of 15




with respect to the Statue’s future except to maintain it in its current location.” Id. These

statements by the City are in direct contradiction with the Agreement because the Agreement

requires that the City make the Statue available for recovery upon its removal from public

display. Agmt. ¶ 7(f).

       The Court should enter a restraining order and preliminary injunction to prevent the

Statue from being damaged or destroyed and enjoin the City from acting contrary to the

Agreement and all applicable law.

       “A temporary restraining order is a ‘stay put,’ equitable remedy that has its essential

purpose the preservation of the status quo while the merits of the cause are explored through

litigation.” J.O. v. Orange Twp. Bd. of Educ., 287 F.3d 267, 273 (3d Cir. 2002). The standard for

granting a TRO under Rule 65 is identical to the preliminary injunction standard. See Pileggi v.

Aichele, 843 F. Supp. 2d 584, 592 (E.D. Pa. 2012) (Surrick, J.).

        Each of the factors that Rule 65 requires the Court to weigh before granting

injunctive relief support what Plaintiff requests:

           a. An injunction is necessary in this matter to prevent the immediate and irreparable

               harm that the City will cause by damaging or destroying the Statue. The Statue is

               a unique piece of art with immense sentimental value that cannot be properly

               compensated by money damages.

           b. Greater injury will result if this injunction is not granted since the Statue may be

               damaged or destroyed if the City is not enjoined and, the City’s failure to abide by

               the Agreement and allow the Provider the opportunity to recover the Statue will

               result in significant and irreversible harm due to the City’s neglect of the Statue.

               An injunction of this nature will not substantially harm the City or other




                                                  5
         Case 2:20-cv-03245-CDJ Document 3 Filed 07/02/20 Page 13 of 15




               interested parties. Divulging the location of the Statue and offering the Provider

               an opportunity to recover it will not cause undue hardship for the City since it

               would be at the cost of the Provider as stipulated in the Agreement. In fact, if an

               injunction is granted by the Court, the City would be relieved of the burden of

               securely storing and maintaining the condition of the Statue.

           c. A temporary restraining order and preliminary injunction would maintain the

               status quo as it existed prior to the alleged wrongful conduct because the City

               would then be in compliance with the Agreement and the Statue would be

               protected until the Provider can recover it.

           d. Plaintiff is likely to prevail on the merits because the Defendants are acting

               outside the bounds of the Agreement and must allow the Provider the opportunity

               to recover the Statue.

           e. By granting this injunction, the Court will abate the offending activity by

               requiring Defendants to disclose the Statue’s whereabouts, prevent Defendants

               from damaging or destroying the Statue, and requiring that Defendants offer the

               Provider a reasonable opportunity to recover the Statue as required by the

               Agreement.

           f. A preliminary injunction will not adversely affect public interest because the

               Statue will be discretely recovered, transported and stored by the Provider.

       The facts here overwhelmingly satisfy the requirements for this Court to grant a

temporary restraining order to preserve the Statue until the Court can conduct a hearing on

Plaintiff’s request for a preliminary injunction that would provide Plaintiff with the right to

recover the Statue in accordance with its rights under the Agreement.




                                                  6
         Case 2:20-cv-03245-CDJ Document 3 Filed 07/02/20 Page 14 of 15




                                    RELIEF REQUESTED

       For all of the foregoing reasons, Plaintiff respectfully requests this Honorable Court enter

a Temporary Restraining Order, enjoining Defendants from altering, damaging or destroying the

Statue, and after a hearing, granting a preliminary injunction that requires Defendants to comply

with the Agreement and offer the Provider a reasonable opportunity to recover the Statue.

                                                     Respectfully submitted,

                                                     BOCHETTO & LENTZ, P.C.


                                                     /s/ George Bochetto
Date: July 2, 2020                           BY:      _____________________________
                                                     George Bochetto, Esquire
                                                     Attorney I.D. #27783
                                                     1524 Locust Street
                                                     Philadelphia, PA 19102
                                                     215.735.3900
                                                     gbochetto@bochettoandlentz.com
                                                            Attorney for Plaintiff




                                                7
        Case 2:20-cv-03245-CDJ Document 3 Filed 07/02/20 Page 15 of 15




                               CERTIFICATE OF SERVICE

        I, George Bochetto, Esquire, hereby certify that on this date a true and correct copy of
Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction and
Memorandum of Law were served upon Counsel for Defendants by way the Court’s ECF System.




                                                          BOCHETTO & LENTZ
Dated: July 2, 2020
                                                          __George Bochetto       ______
                                                          George Bochetto, Esquire
                                                          Attorney for Plaintiffs
